TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00651-CV


John Stritzinger, Appellant

v.

Katherine Wright, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-FM-04-004690, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		In this cause, John Stritzinger appealed from a July 29, 2010, "Order on Report
From Therapeutic Supervisor and Motion to Return Passport."  Appellee Katherine Wright filed a
motion to dismiss this appeal for want of subject-matter jurisdiction, urging that the order on appeal
is not final and appealable and that the legislature has not granted this Court appellate jurisdiction
over this type of interlocutory order.  Stritzinger initially filed a motion to consolidate this cause
with two other causes for briefing or record purposes, then filed a motion to withdraw his motion to
consolidate, then filed an "answer" in which he states that he does not oppose Wright's dismissal
motion but requests that we seal the record in this cause.  We grant Wright's now-unopposed
motion to dismiss this appeal for want of subject-matter jurisdiction, deny Stritzinger's motion to
seal, and dismiss as moot Stritzinger's other pending motions.


						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   December 15, 2010